Citation Nr: 0902856	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claims of 
entitlement to service connection for tinnitus and bilateral 
hearing loss, assigning disability ratings of 10 percent and 
a noncompensable rating, respectively.  The February 2004 
rating decision also denied the veteran's claim of 
entitlement to service connection for hemorrhoids.  The 
veteran submitted his notice of disagreement with the 
noncompensable bilateral hearing loss claim and the denial of 
his claim for hemorrhoids in February 2005 and perfected his 
appeal in July 2005.

In February 2007, the veteran presented sworn testimony 
during a video conference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the veteran's claims file.

In March 2008, the Board remanded these claims for additional 
evidentiary development.  Thereafter, the veteran was 
afforded a VA hemorrhoids examination in July 2008 and 
subsequently granted service connection by rating decision 
dated in October 2008.  In view of the foregoing, this issue 
has been resolved and is not before the Board.  See generally 
Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran's hearing acuity is currently no worse than 
Level II in the right ear and Level I in the left ear.

2.  The competent and probative medical evidence of record 
does not show that the veteran's service-connected bilateral 
hearing loss is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
bilateral hearing loss disability are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 4.86 
(2008). 

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with 
the first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).   

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in October 2003 and April 2008 
fully satisfied the duty to notify provisions for entitlement 
to a service connection claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  A March 2006 letter provided notice of the manner in 
which VA assigns initial ratings and effective dates.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
March 2006, he was provided ample time to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in October 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations and 
audiological consults in January 2004, February 2004, March 
2005 and February 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected bilateral hearing 
loss since he was last examined in February 2007.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The February 2007 VA 
audiological consult report is thorough and supported by VA 
outpatient treatment records.  The examinations and consults 
in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Bilateral hearing loss disability has been rated as 
noncompensable since September 23, 2003, the date of the 
receipt of the veteran's claim.  He contends that this 
assigned rating does not adequately reflect his current level 
of bilateral hearing loss.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2008).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2008).  

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, none of the test results below meets 
the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method. 

On VA examination in January 2004, puretone thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
65
70
LEFT
25
20
20
60
60

The average decibel loss was 50 for the right ear and 50 for 
the left ear.  Speech recognition ability was 92 percent for 
the right ear and 96 percent for the left ear.  This 
examination results in a mechanical finding of hearing acuity 
Level I for both ears.  This warrants a noncompensable rating 
under 38 C.F.R. § 4.85. 

On VA audiological consult in February 2004, the puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
65
80
LEFT
15
10
20
40
30

The average decibel loss was 44 for the right ear and 23 for 
the left ear.  Speech recognition ability was 94 percent for 
the right ear and 98 percent for the left ear.  This 
examination results in a mechanical finding of hearing acuity 
Level I for both ears.  This warrants a noncompensable rating 
under 38 C.F.R. § 4.85. 

On VA examination in March 2005, the puretone thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
65
80
LEFT
15
10
20
40
35

The average decibel loss was 49 for the right ear and 26 for 
the left ear.  Speech recognition ability was 90 percent for 
the right ear and 94 percent for the left ear.  This 
examination results in a mechanical finding of hearing acuity 
Level II for the right ear and Level I for the left ear.  
This warrants a noncompensable rating under 38 C.F.R. § 4.85. 

On VA audiological consult in February 2007, the puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
80
85
LEFT
15
10
25
45
45

The average decibel loss was 54 for the right ear and 31 for 
the left ear.  Speech recognition ability was 94 percent for 
the right ear and 96 percent for the left ear.  This 
examination results in a mechanical finding of hearing acuity 
Level I for both ears.  This warrants a noncompensable rating 
under 38 C.F.R. § 4.85. 

The veteran claims that his bilateral hearing loss warrants 
an increased evaluation.  However, the claim hinges on a 
mechanical application of specifically defined regulatory 
standards.  Although the Board is mindful of the veteran's 
description of his hearing loss; regrettably, the Board is 
bound by the very precise nature of the laws governing 
evaluations of hearing loss disability.

III.  Extraschedular Consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected bilateral 
hearing loss results in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2008) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes that an exceptional or unusual disability 
picture is present which warrants consideration of an 
extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.
IV.  Conclusion

In sum, the Board concludes that the veteran's bilateral 
hearing loss disability does not warrant a compensable rating 
at any time since the effective date of service connection.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); Gilbert, 
supra.


ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


